DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 8/25/2022 has been entered.  Claims 1, 9 and 15 have been amended. Claims 13, 19-23 and 25 have been canceled.  Claim 27 have been added.  Claims 1-12, 14-18, 24 and 26-27 remain pending in the application.  
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but a new ground of rejection US Publication 2016/0354158 (Razavi), is used to teach the amended limitations.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9-10, 15-16, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2003/0078509 (Panescu) in view of US Publication 2016/0354158 (Razavi).


Regarding claims 1, 9 and 15, Panescu discloses a method for locating a medical tool in a three dimensional (3D) space within a heart during a surgical procedure using an electromagnetic navigation system (“guiding and locating diagnostic or therapeutic elements on medical instruments positioned in a body” [0001]), the method comprising: 
receiving transmitting signals from one or more sensors of the medical tool, the one or more sensors comprising at least a magnetic field location sensor disposed at a tip of the medical tool, the magnetic field location sensor provides an amplitude and a phase of magnetic fields within the heart within the transmitting signals, the magnetic fields being generated by one or more magnetic field generators external to the heart, and the amplitude and the phase indicating a strength of the magnetic fields being detected by the magnetic field location sensor (“FIG. 13, magnetic field locating techniques are utilized by a magnetic precise location determination subsystem 175(2) to determine the absolute position of a location element 37 carried by the roving probe 16. Here, the location element is a magnetic sensor location element 37(2). Location element 37(2) is preferably an array of magnetic sensors. For example, in one embodiment, the location element 37(2) is an array of six magnetic coil sensors, with one coil sensor oriented to provide one of the x, y, z, yaw, roll, and pitch coordinates for the location element 37(2). Reference magnetic sensors 605 are placed either in the three-dimensional space, on the body, or on some location outside of the body. An antenna 609 transmits magnetic fields. The magnetic fields received by location element 37(2) and reference sensors 605 are analyzed to determine the precise or absolute location and orientation of the roving probe 16 in space” [0106] amplitude, phase indicating magnetic strength is inherent in a magnetic field device; “The proximity determination subsystem 48(2) further includes a comparator 116… The voltage drop is amplified by a fixed gain amplifier 120 (e.g., having an amplification factor of about .times.2 to .times.3) and rectified by a rectifier 122, which presents the peak amplitude value to the comparator 114.)” [0066])
determining whether location data, corresponding to a location of the medical tool, is available (”When the proximity element 35(2) of the roving probe 16 is not sufficiently close to any proximity element 25(2) of the mapping probe 14, the impedance of any liquid in the three-dimensional space examined, such as, e.g., blood in the heart, (through which the constant current field emitted by the ablation element 36 flows) creates a higher voltage drop for each switched proximity element 25(2). This higher voltage drop is in excess of the voltage of the threshold source 118. The comparator 116 generates no output” [0067]);
if the location data is available within the transmitting signals (“On the other hand, once the proximity element 35(2) comes in very close proximity to one of the proximity elements 25(2) (e.g., which has experimentally been determined in the neighborhood of about 1 to 2 mm), the reduced impedance of the blood pool path (assuming the examined three-dimensional space is with the heart or body cavity containing blood) creates a voltage input for the comparator 116 that is at or below the threshold voltage of the source 118. The comparator 116 generates an output when the sensed voltage drop between the proximity element 35(2) and a switched proximity element 25(2) of the mapping probe 14 equals or drops below the set threshold level. [0068] Panescu contrasts proximity from non-proximity, “When this occurs, the controller 106 registers from the MUX 104 the particular proximity element 25(2) of the mapping probe 14 at which the low voltage drop condition was created. This indicates that the proximity element 35(2) is in close proximity to one of the proximity elements 25(2) of the mapping probe 14” [0069] “The magnetic fields received by location element 37(2) and reference sensors 605 are analyzed to determine the precise or absolute location and orientation of the roving probe 16 in space” [0106]): 
controlling a display of the location of the medical tool based on the location data (”A device is navigated within the coordinate system by reference to the displayed refined map. The navigated device may be the second probe” [0011]); and 
providing anatomical information comprising maps of the heart in the display based on the location data (“The preferred method may further include storing the refined map in memory, retrieving the refined map from memory, and displaying the refined map. A device can be navigated in the coordinate system by reference to the displayed refined map” [0013]); and 
if the location data is not available within the transmitting signals (”When the proximity element 35(2) of the roving probe 16 is not sufficiently close to any proximity element 25(2) of the mapping probe 14, the impedance of any liquid in the three-dimensional space examined, such as, e.g., blood in the heart, (through which the constant current field emitted by the ablation element 36 flows) creates a higher voltage drop for each switched proximity element 25(2). This higher voltage drop is in excess of the voltage of the threshold source 118. The comparator 116 generates no output” [0067]); 
determining an estimated location of the medical tool based on the transmitting signals comprising a velocity of the medical tool and an acceleration of the medical tool in accordance with the strength of the magnetic fields (“The central processing unit 440 includes a processing component 456 that derives a position-indicating output based upon the voltage distribution sensed by the proximity elements 25(4) (A,B). FIG. 10 shows the steps of a preferred algorithm 460 for deriving the output. The algorithm 460 includes, as a first step 462, establishing an estimated coordinate position P(x, y, z).sub.EST for the proximity element 35(4) on the roving probe 16 within the space 422, where x is the x-field coordinate, y is the y-field coordinate, and z is the z-field coordinate” [0088]);
generating estimated location data corresponding to the estimated location of the medical tool (“other maps may be created, such as, e.g., propagation velocity maps, tissue characteristics maps, and heart wall kinetic maps. The absolute locations of the target sites within the three-dimensional coordinate system are then estimated by associating the absolute locations of the mapping elements 24 adjacent to the targeted sites to the absolute locations of the target sites themselves, or alternatively, through extrapolation based on the absolute locations of the mapping elements 24 adjacent to the targeted sites and the nature of the mapping measurements. As a result, a registered map of the three-dimensional space, in this case a registered map of cardiac activity, is created” [0138]);
controlling the display of the location of the medical tool based on the estimated location data (“Regardless of how the absolute locations of the target sites are determined, the location-proximity association subsystem 180 outputs the locations of the target sites X to the display 150 for visualization by the physician. In the preferred method, the positions of the target sites X are also updated on the display 150 by adjusting the initial positions of the target sites X with any change in absolute location for each mapping element 24” [0139]); and 
providing the anatomical information comprising the maps of the heart in the display based on the estimated location data (“Regardless of how the absolute locations of the target sites are determined, the location-proximity association subsystem 180 outputs the locations of the target sites X to the display 150 for visualization by the physician. In the preferred method, the positions of the target sites X are also updated on the display 150 by adjusting the initial positions of the target sites X with any change in absolute location for each mapping element 24” [0139]).

Panescu does not expliclity disclose
continually generating estimated location data corresponding to the estimated location of the medical tool over time at equal intervals based on the velocity and the acceleration of the medical tool; 
controlling the display of the location of the medical tool based on the estimated location data; and providing in the display for presentation the estimated location data, the anatomical information comprising the maps of the heart based on -2-the estimated location data, and the location of the medical tool.
However, a like reference Razavi teaches 
“The selected position data points may form the dynamic travel paths and are displayed as the landmark icons 606-616 on the display 158. For example, each landmark icon 606-616 may correspond to one or more position data points 406 at predetermined intervals previously traveled by the intravascular mapping tool 304. The predetermined interval may be based on a set time period, such as, thirty seconds.  For example, the landmark icon 606 may correspond to the position data point 502 representing an entry point (e.g., the entry point 308). The user may designate the predetermined interval via the operator system interface 154 corresponds to ‘n’ seconds. Such that each subsequent landmark icon 608-616 shown on the display 158 may represent a position data point 406 separated and/or acquired ‘n’ seconds after a previous landmark icon 606-616” [0061].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of Panescu to estimate location of the medical tool over time at equal intervals and control the display of the location of the medical tool as taught by Razavi to accurately determine the location of the tool.

Regarding claims 2, 10 and 16, the combination of Panescu and Razavi generally discloses the above method, and further Panescu discloses receiving an indication of the location of the medical tool; and generating the indication of the location of the medical tool (“The mapping processing subsystem is configured for generating a map by detecting information local to the body cavity using the plurality of mapping elements and the mapping element. A location determination subsystem in communication with the one or more location elements and the location element determines absolute positions of the plurality of mapping elements and the mapping element in a three-dimensional coordinate system based on locations of the one or more location elements and the location element” [0014], “FIG. 7 shows another proximity determination subsystem 48(3), which locates a proximity element 35(3) of the roving probe 16 relative to the proximity elements 25(3) by sensing the timing of depolarization events in heart tissue resulting from a stimulating pacing signal, if the three-dimensional space within which the proximity data is to be determined is in the heart. As with the subsystem 48(2), the proximity elements 25(3), 35(3) may be integrated with the ablation 36 and mapping 24 elements.)” [0073]).

Regarding claim 6,  the combination of Panescu and Razavi generally discloses the above method, and further Panescu discloses the estimated location of the medical tool is determined remote from the medical tool (“The location element 37(1) generates electrical signals corresponding to the ultrasound signals received from transducers 504 and then transmits the electrical signals back to the host processor 512 via the ultrasound transceiver 506. In a like manner, the transducers 504 will receive signals generated by the location element 37(1) on the roving probe 16. The transducers 504 are also capable of generating electrical signals representing the received signals and transmitting the electrical signals back to the processor 512 via transceiver 510” [0112] “The central processing unit 440 includes a processing component 456 that derives a position-indicating output based upon the voltage distribution sensed by the proximity elements 25(4) (A,B). FIG. 10 shows the steps of a preferred algorithm 460 for deriving the output. The algorithm 460 includes, as a first step 462, establishing an estimated coordinate position P(x, y, z).sub.EST for the proximity element 35(4) on the roving probe 16 within the space 422, where x is the x-field coordinate, y is the y-field coordinate, and z is the z-field coordinate” [0088]).
Regarding claim 7,  the combination of Panescu and Razavi generally discloses the above method, and further Panescu discloses the estimated location of the medical tool is determined local to the medical tool (“The proximity determination subsystem 48(1) also includes a host processor 98. The processor 98 directs the transmission by the proximity element 35(1), or the ablation element 36 if the element 36 is an ultrasonic transducer, of an ultrasonic field” [0060] ).

Regarding claim 24,  P the combination of Panescu and Razavi generally discloses the above method, and further Panescu discloses the magnetic field location sensor comprises one or more receiving coils oriented along different axes and the one or more magnetic field generators comprise one or more emitter coils (“the location element 37(2) is an array of six magnetic coil sensors, with one coil sensor oriented to provide one of the x, y, z, yaw, roll, and pitch coordinates for the location element 37(2). Reference magnetic sensors 605 are placed either in the three-dimensional space, on the body, or on some location outside of the body. An antenna 609 transmits magnetic fields” [0106]).

Regarding claim 26,  the combination of Panescu and Razavi generally discloses the above method, and further Panescu discloses the location data include points in 3-D space, the strength of the magnetic fields, and a time stamp (“FIG. 7 shows another proximity determination subsystem 48(3), which locates a proximity element 35(3) of the roving probe 16 relative to the proximity elements 25(3) by sensing the timing of depolarization events in heart tissue resulting from a stimulating pacing signal, if the three-dimensional space within which the proximity data is to be determined is in the heart. As with the subsystem 48(2), the proximity elements 25(3), 35(3) may be integrated with the ablation 36 and mapping 24 elements” [0073]).

Regarding claim 27,  the combination of Panescu and Razavi generally discloses the above method, and further Razavi discloses the estimated location data is obtained from a relative velocity and acceleration based on a time when one or more velocities and accelerations are calculated relative to a current estimation (“when a velocity of intravascular mapping tool 304 is above the velocity threshold, the navigation system 120 may automatically decrease the predetermined interval for subsequent landmark icons 606-616. Alternatively, when a velocity of the intravascular mapping tool 304 is below the velocity threshold, the navigation system 120 may automatically increase the predetermined interval for subsequent landmark icons 606-616” [0063]).

Claims 3-5, 8, 11-12, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2003/0078509 (Panescu) in view of in view of US Publication 2016/0354158 (Razavi) and US 2018/0153505 (Cadieu).

Regarding claims 3 and 11, the combination of Panescu and Razavi generally discloses the above method and further Panescu discloses wherein if the location data is not available (”When the proximity element 35(2) of the roving probe 16 is not sufficiently close to any proximity element 25(2) of the mapping probe 14, … The comparator 116 generates no output” [0067]).
Panescu does not explicitly disclose
determining whether accelerometer data, which indicates the acceleration of the medical tool, is available and if the accelerometer data is available, determining the estimated location of the tool based on the accelerometer data.
However, a like reference Cadieu teaches (“Optionally, the ultrasound probe 210 includes an inertial measurement unit 250. The inertial measurement unit 250 includes each of a magnetometer 250A, a gyroscope 250B, and an accelerometer 250C. As such, data acquired by the inertial measurement unit 250 is translated in the host computing system 200 to estimate a change in pose for a given time interval, for instance by measuring linear acceleration and angular velocity of the probe 210. This change in pose can be combined with an estimator-derived pose deviation to obtain a more precise pose estimate. One possible example includes the use of a Kalman filter” [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Panescu and Razavi to use accelerometer data as taught by Cadieu to accurately position the device.

Regarding claims 4, 12 and 17, combination of Panescu and Razavi generally discloses the above method but does not explicitly disclose: calculating the velocity of the medical tool and acceleration of the medical tool for a plurality of locations over time, and determining whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is not available, determining the estimated location of the medical tool using one or more previous velocity calculations and one or more previous acceleration calculations of the medical tool.
However, a like reference Cadieu teaches (“Optionally, the ultrasound probe 210 includes an inertial measurement unit 250. The inertial measurement unit 250 includes each of a magnetometer 250A, a gyroscope 250B, and an accelerometer 250C. As such, data acquired by the inertial measurement unit 250 is translated in the host computing system 200 to estimate a change in pose for a given time interval, for instance by measuring linear acceleration and angular velocity of the probe 210. This change in pose can be combined with an estimator-derived pose deviation to obtain a more precise pose estimate. One possible example includes the use of a Kalman filter” [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Panescu and Razavi to use accelerometer data as taught by Cadieu to accurately position the device.

Regarding claim 5, the combination of Panescu, Razavi and Cadieu generally discloses the above method and further Cadieu teaches the one or more previous velocity calculations comprise calculating the velocity of the medical tool based on a change in location and a change in time; and the one or more previous acceleration calculations comprise calculating the acceleration based on a change in the velocity and a change in time. (“Optionally, the ultrasound probe 210 includes an inertial measurement unit 250. The inertial measurement unit 250 includes each of a magnetometer 250A, a gyroscope 250B, and an accelerometer 250C. As such, data acquired by the inertial measurement unit 250 is translated in the host computing system 200 to estimate a change in pose for a given time interval, for instance by measuring linear acceleration and angular velocity of the probe 210. This change in pose can be combined with an estimator-derived pose deviation to obtain a more precise pose estimate. One possible example includes the use of a Kalman filter” [0024]).

Regarding claim 8,  the combination of Panescu and Razavi generally discloses the above method, but does not explicitly disclose if the location data is not available: filtering, via a Kalman filter, the estimated location data to provide filtered estimated location data; and providing the filtered estimated location data for presenting the estimated location of the medical tool.
However, a like reference Cadieu teaches (“Optionally, the ultrasound probe 210 includes an inertial measurement unit 250. The inertial measurement unit 250 includes each of a magnetometer 250A, a gyroscope 250B, and an accelerometer 250C. As such, data acquired by the inertial measurement unit 250 is translated in the host computing system 200 to estimate a change in pose for a given time interval, for instance by measuring linear acceleration and angular velocity of the probe 210. This change in pose can be combined with an estimator-derived pose deviation to obtain a more precise pose estimate. One possible example includes the use of a Kalman filter” [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Panescu and Razavi to use a Kalman filter as taught by Cadieu to accurately position the device.

Regarding claim 18,  the combination of Panescu and Razavi generally discloses the above method, but does not explicitly disclose calculating the velocity and acceleration of the tool for a plurality of locations over time; and determining whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is not available, determining the estimated location of the medical tool further comprises determining a current estimated location of the medical tool using one or more previous velocity and acceleration calculations of the medical tool at one or more previous locations.
However, a like reference Cadieu teaches (“Optionally, the ultrasound probe 210 includes an inertial measurement unit 250. The inertial measurement unit 250 includes each of a magnetometer 250A, a gyroscope 250B, and an accelerometer 250C. As such, data acquired by the inertial measurement unit 250 is translated in the host computing system 200 to estimate a change in pose for a given time interval, for instance by measuring linear acceleration and angular velocity of the probe 210. This change in pose can be combined with an estimator-derived pose deviation to obtain a more precise pose estimate. One possible example includes the use of a Kalman filter” [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Panescu and Razavi to use accelerometer data as taught by Cadieu to accurately position the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857